Citation Nr: 0205189	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-45 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.

2. Entitlement to a total disability evaluation for 
compensation purposes due to individual unemployability 
(TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
May 1946 and from March 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In December 1993, the RO denied the veteran's claim for an 
increased evaluation for schizophrenia, currently evaluated 
50 percent.  In September 1996, the RO denied the veteran's 
claim for TDIU.  The veteran subsequently perfected this 
appeal.

In January 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

In January 2001, the Board remanded this case and instructed 
the RO to ensure that all notification and development action 
required by the VCAA was completed.  The Board also noted 
that the veteran was seeking service connection for post 
traumatic stress disorder (PTSD) and that this issue had not 
been addressed by the RO.  The Board determined that the 
issues currently on appeal were inextricably intertwined with 
the veteran's PTSD claim and therefore, must be deferred 
pending RO adjudication of that issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Consequently, the Board 
requested that the RO render a rating decision on the 
veteran's claim of entitlement to service connection for 
PTSD.

In April 2001, the RO sent the veteran a letter explaining 
VA's duty to assist.  In May 2001, the veteran responded, 
indicating that he did not have additional evidence to 
submit.  The claims folder, however, does not contain a 
rating decision addressing the veteran's PTSD claim and it 
does not appear that the RO adjudicated this issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  

Because the RO did not adjudicate the veteran's PTSD claim, 
which the Board previously determined to be inextricably 
intertwined with the issues currently on appeal, this case 
must be remanded.

Accordingly, this case is remanded as follows:

The RO should render a rating decision on 
the claim for entitlement to service 
connection for PTSD and provide the 
veteran with notice of its decision and 
of his appellate rights.  Thereafter, if 
the veteran files a timely notice of 
disagreement, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

